Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US PGPub 2015/0371689, in view of Fanning, US Patent 6,467,031, further in view of Tremaine, US PGPub 2008/0270741.
With respect to claim 1, Li teaches a method comprising: 
receiving a memory access request comprising an address of data to be accessed, in pars. 35-36, the memory request.  Par. 20 discloses that a request includes an address;
determining a first access granularity or a second access granularity of the data to be accessed based on the address of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
in response to determining that the data to be accessed has the first access granularity associated with a first component accessing a single cache memory component, generating first cache line metadata associated with the first access granularity, in par. 36 and fig. 2, the granularity being stored in the granularity column of the row mapping unit, and corresponding to a row address, which may be considered a first component; 
in response to determining that the data to be accessed has the second access granularity associated with a second component accessing the single cache memory component, generating second cache line metadata associated with the second access granularity, in par. 37, a subsequent memory request arriving, which may hit another row address and granularity in the row mapping unit of fig. 2, the another row address is considered a second component; and
storing the first cache line metadata and the second cache line metadata in a single cache memory component, in par. 36 and fig. 2, which shows the row mapping unit storing a plurality of granularities. 
Li fails to teach that the first access granularity is associated with a first processing component and the second access granularity is associated with a second processing component. Fanning teaches this feature in col. 3, lines 45-63. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fanning before him before the earliest effective filing date, to modify the memory access method of Li with the memory access method of Fanning, in order to have different access granularities for different processing components, in order to avoid overhead on the processor bus when one processing component accesses data at a finer granularity than the processor, as taught by Fanning in col. 1, lines 36-48. 
Li and Fanning fail to teach determining a first access granularity or a second access granularity of the data to be accessed based on comparing the address of the data to be accessed with two or more ranges of memory addresses. Tremaine teaches this in pars. 41-42.
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Fanning and Tremaine before him before the earliest effective filing date, to modify the memory access method of Li and Fanning with the memory access method of Tremaine, as applications may benefit from a computing application performance standpoint from different memory access patterns depending on the address ranges associated with specific processing and data structures, as taught by Tremaine in par. 12.
With respect to claim 2, Li teaches the method of claim 1, wherein generating the cache line metadata associated with the first access granularity comprises: 
setting a mode bit of the first cache line metadata identifying the first access granularity, in par. 36 and fig. 2, where the entry in the granularity column, shown in the example as “0b10” would comprise the mode bit; and 
setting one or more bits of the first cache line metadata associated with the address and indicating a valid status and a dirty status of a first cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 3, Li teaches the method of claim 1, wherein generating the cache line metadata associated with the second access granularity comprises: 
setting a mode bit of the second cache line metadata identifying the second access granularity, in par. 36 and fig. 2, where a subsequent row past the exemplary “0b10” in the granularity column would comprise a second mode bit; and 
setting a subset of bits of the second cache line metadata associated with the address and indicating a valid status and a dirty status of a second cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 4, Li teaches the method of claim 1, wherein generating the first cache line metadata associated with the first access granularity comprises setting one or more bits of the first cache line metadata, wherein the one or more bits comprises at least one of a first dirty bit or a first valid bit, in par. 30, the dirty bit and valid bit. 
With respect to claim 5, Li teaches the method of claim 4, wherein generating the second cache line metadata associated with the second access granularity comprises setting one or more bits of the second cache line metadata associatefd with the address, wherein the one or more bits comprises at least one of the first dirty bit, the first valid bit, a second dirty bit, or a second valid bit, in par. 30, the dirty bit and valid bit.
With respect to claim 6, Li teaches the method of claim 1, wherein the first access granularity is smaller than the second access granularity, in par. 26, where the access granularities are of varying sizes. 
With respect to claim 7, Li teaches the method of claim 1, wherein cache data corresponding to the first cache line metadata associated with the first access granularity is stored at a first partition of the cache memory component and cache data corresponding to the second cache line metadata associated with the second access granularity is stored at a second partition of the cache memory component, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.
With respect to claim 8, Li teaches a system comprising: 
a memory component, in par. 17, the DRAM banks; 
a processing device, in par. 17, processor die 113, operatively coupled to the memory component, to: 
receive a memory access request comprising an address of data to be accessed, in pars. 35-36, the memory request.  Par. 20 discloses that a memory request includes an address; 
determine an access granularity of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
identify, based on the address, a cache line comprising the data to be accessed and cache line metadata associated with the cache line, in par. 36 and fig. 2, where the address pointer in the row mapping unit 124 identifies the cache line in Data array 118; and 
determine, based on the access granularity of the data to be accessed and one or more status bits of the cache line metadata, a status of the cache line, the one or more status bits corresponding to one or more sectors of the access granularity of the data to be accessed, in par. 30, the data portion, which includes a dirty bit, valid bit and granularity, which corresponds to the one more sectors of the access granularity of the data to be accessed . 
Li fails to teach that the one or more status bits correspond to one or more sectors of the cache line based on the access granularity of the data to be accessed. Fanning teaches this feature in col. 4, lines 5-15, where the ownership tracker assigns ownership status of the requested data, which comprises the status bits of the present claim. Col. 3, line 45, through col. 4, line 4 teach how the access granularity depends on the ownership status, whether it is the processor or memory controller. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fanning before him before the earliest effective filing date, to modify the memory access method of Li with the memory access method of Fanning, in order to avoid overhead on the processor bus when one processing component accesses data at a finer granularity than the processor, as taught by Fanning in col. 1, lines 36-48.
Li and Fanning fail to teach to determine a first access granularity of the data to be accessed based on comparing the address with two or more ranges of memory addresses. Tremaine teaches this in pars. 41-42.
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Fanning and Tremaine before him before the earliest effective filing date, to modify the memory access method of Li and Fanning with the memory access method of Tremaine, as applications may benefit from a computing application performance standpoint from different memory access patterns depending on the address ranges associated with specific processing and data structures, as taught by Tremaine in par. 12.
With respect to claim 9, Li teaches the system of claim 8, wherein to determine the access granularity of the data to be accessed, the processing device is to: 
identify one or more mode bits of the cache line metadata, in par. 36 and fig. 2, where the mode bits would be the head address sin the row mapping unit; and 
determine the access granularity of the data to be accessed based on the one or more mode bits, in par. 36 and fig. 2, where a granularity corresponds to the head address. 
With respect to claim 10, Li teaches the system of claim 9, wherein to determine the status of the cache line, the processing device is to: 
select, based on the one or more mode bits, one or more bits of the cache line metadata, in par. 36 and fig. 2, where the mode bit selects a column which includes granularity and valid and dirty bits (par. 30); and 
determine, based on the one or more bits of the cache line metadata, a valid status of the cache line and a dirty status of the cache line, in par. 30, the valid and dirty bits identifying the valid and dirty status. 
With respect to claim 11, Li teaches the system of claim 8, wherein the access granularity of the data to be accessed is determined based on the address of the data to be accessed, in par. 36 and fig. 2, where the granularity is identified based on the inputted address, as shown in row mapping unit 124. 
With respect to claim 12, Li teaches the system of claim 11, wherein to determine, based on the access granularity of the data to be accessed, the status of the cache line, the processing device is further to: 
select, based on the access granularity of the data to be accessed, one or more bits of the cache line metadata, wherein the one or more bits comprise at least one of a first dirty bit, a first valid bit, a second dirty bit, or a second valid bit, in par. 30, the valid and dirty bits; and 
determine, based on the one or more bits of the cache line metadata, a valid status of the cache line and a dirty status of the cache line, in par. 30, the valid and dirty status based on the valid and dirty bits. 
With respect to claim 13, Li teaches the system of claim 8, wherein to determine the access granularity of the data to be accessed, the processing device is to: identify a partition of a plurality of partitions of a cache memory component in which the cache line is located; and determine the access granularity based on a predetermined access granularity of the partition in which the cache line is located, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.. 
With respect to claim 14, Li teaches the system of claim 8, wherein the processing device is further to: 
identify, based on the access granularity of the data to be accessed, one or more bits of the cache line metadata, wherein the one or more bits indicate the status of the cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 15, Li teaches a non-transitory computer-readable storage medium, comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a memory access request comprising an address of data to be accessed, in pars. 35-36, the memory request.  Par. 20 discloses that a memory request includes an address;
determining an access granularity of the data to be accessed based on the address of the data to be accessed, in par. 36, the granularity corresponding to the row address; 
in response to determining that the data to be accessed has a first access granularity, generating first cache line metadata associated with the first access granularity, in par. 36 and fig. 2, the granularity being stored in the granularity column of the row mapping unit, and corresponding to a row address, which may be considered a first component; 
in response to determining that the data to be accessed has a second access granularity, generating second cache line metadata associated with the second access granularity, in par. 37, a subsequent memory request arriving, which may hit another row address and granularity in the row mapping unit of fig. 2, the another row address is considered a second component; and
storing the first cache line metadata and the second cache line metadata in a single cache memory component, in par. 36 and fig. 2, which shows the row mapping unit storing a plurality of granularities. 
Li fails to teach that the first access granularity is associated with a first processing component and the second access granularity is associated with a second processing component. Fanning teaches this feature in col. 3, lines 45-63. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Fanning before him before the earliest effective filing date, to modify the memory access method of Li with the memory access method of Fanning, in order to have different access granularities for different processing components, in order to avoid overhead on the processor bus when one processing component accesses data at a finer granularity than the processor, as taught by Fanning in col. 1, lines 36-48.
Li and Fanning fail to teach determining an access granularity of the data to be accessed based on comparing the address of the data to be accessed with two or more ranges of memory addresses. Tremaine teaches this in pars. 41-42.
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Fanning and Tremaine before him before the earliest effective filing date, to modify the memory access method of Li and Fanning with the memory access method of Tremaine, as applications may benefit from a computing application performance standpoint from different memory access patterns depending on the address ranges associated with specific processing and data structures, as taught by Tremaine in par. 12.
With respect to claim 16, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the cache line metadata associated with the first access granularity comprises: 
setting a mode bit of the first cache line metadata identifying the first access granularity, in par. 36 and fig. 2, where the entry in the granularity column, shown in the example as “0b10” would comprise the mode bit; and 
setting one or more bits of the first cache line metadata associated with the address and indicating a valid status and a dirty status of a first cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 17, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the cache line metadata associated with the second access granularity comprises: 
setting a mode bit of the second cache line metadata identifying the second access granularity, in par. 36 and fig. 2, where a subsequent row past the exemplary “0b10” in the granularity column would comprise a second mode bit; and 
setting a subset of bits of the second cache line metadata associated with the address and indicating a valid status and a dirty status of a second cache line, in par. 30, the dirty bit and valid bit. 
With respect to claim 18, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein generating the first cache line metadata associated with the first access granularity comprises setting one or more bits of the first cache line metadata, wherein the one or more bits comprises at least one of a first dirty bit or a first valid bit, in par. 30, the dirty bit and valid bit. 
With respect to claim 19, Li teaches the non-transitory computer-readable storage medium of claim 18, wherein generating the second cache line metadata associated with the second access granularity comprises setting one or more bits of the second cache line metadata associated with the address, wherein the one or more bits comprises at least one of the first dirty bit, the first valid bit, a second dirty bit, or a second valid bit, in par. 30, the dirty bit and valid bit.
With respect to claim 20, Li teaches the non-transitory computer-readable storage medium of claim 15, wherein cache data corresponding to the first cache line metadata associated with the first access granularity is stored at a first partition of the cache memory component and cache data corresponding to the second cache line metadata associated with the second access granularity is stored at a second partition of the cache memory component, in par. 36 and fig. 2, where the first row of the row mapping unit with a first granularity comprises a first partition, and the second row of the row mapping unit with the next granularity comprises a second partition.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7-9 that Li and fanning fail to teach the new limitation of determining an access granularity by comparing the address of the data to be accessed with two or more ranges of memory addresses. These arguments are moot, as the Tremaine reference has been supplied to teach this new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136